IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 170A17

                                 Filed 6 April 2018
THE CITY OF ASHEVILLE,
                    Petitioner
              v.
ROBERT H. FROST,
                    Respondent



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 800 S.E.2d 118 (2017), reversing an order

entered on 22 December 2015 by Judge William H. Coward in Superior Court,

Buncombe County. Heard in the Supreme Court on 12 December 2017.


      McGuire, Wood & Bissette, P.A., by Sabrina Presnell Rockoff; and City of
      Asheville City Attorney’s Office, by Robin Currin, Kelly Whitlock, and John
      Maddux, for petitioner-appellee.

      John C. Hunter for respondent-appellant.


      MARTIN, Chief Justice.


      Appellant Robert H. Frost, a police officer in the Asheville Police Department,

was accused of using excessive force against a citizen.        The Asheville Police

Department began an administrative investigation into the incident and suspended

Officer Frost during the course of the investigation. After the investigation had been

completed, a panel of supervisors in Officer Frost’s chain of command unanimously

recommended to the City Police Chief that Officer Frost be terminated. The City
                              CITY OF ASHEVILLE V. FROST

                                   Opinion of the Court



Police Chief agreed with the panel’s recommendation and terminated Officer Frost.

Officer Frost appealed his termination to the Asheville Civil Service Board, which

conducted a three-day hearing. The Civil Service Board concluded that the City had

“failed to show that [excessive force] was used” and had “failed to provide the

employee, Robert Frost, with adequate due process protections in this matter.” The

Civil Service Board concluded that Officer Frost’s termination was not justified, that

his termination should be rescinded, and that his employment should be reinstated

with back pay and benefits.

      Pursuant to the Asheville Civil Service Law, the City filed a petition for a trial

de novo in the Superior Court of Buncombe County to determine whether Officer

Frost’s termination was justified. Officer Frost—who, because the City had filed the

petition in the case, was the respondent—filed a timely response to the petition,

requesting a jury trial. The City moved to strike Officer Frost’s request for a jury

trial, claiming that Officer Frost had no constitutional or statutory right to a jury

trial. The superior court denied the City’s motion, concluding that the Civil Service

Law incorporates Rule 38 of the North Carolina Rules of Civil Procedure and that a

respondent has the right to request a jury trial by following the procedures set out in

that rule.

      By interlocutory appeal, the City appealed this denial to the Court of Appeals.

The Court of Appeals reversed the superior court, concluding that “only petitioner

City of Asheville had the right to request a jury trial.” City of Asheville v. Frost, ___

                                           -2-
                             CITY OF ASHEVILLE V. FROST

                                    Opinion of the Court



N.C. App. ___, ___, 800 S.E.2d 118, 123 (2017).            Judge Robert N. Hunter, Jr.

dissented, concluding that “either a petitioner or a respondent has a right to a jury

trial following the [Civil Service] Board’s determination.” Id. at ___, 800 S.E.2d at

126 (Hunter, J., dissenting). Based on Judge Hunter’s dissent, Officer Frost exercised

his statutory right to appeal to this Court.

      The right to a jury trial exists only if provided for in the North Carolina

Constitution or by statute. Kiser v. Kiser, 325 N.C. 502, 507-08, 385 S.E.2d 487, 490

(1989). The parties do not dispute that there is no constitutional right to a jury trial

in this case. So this Court must determine whether a respondent such as Officer

Frost has a statutory right to a jury trial in an appeal of an Asheville Civil Service

Board decision to superior court.

      We review questions of statutory interpretation de novo. In re Foreclosure of

Vogler Realty, Inc., 365 N.C. 389, 392, 722 S.E.2d 459, 462 (2012). The statutory

provision at issue in this case is section 8(g) of the Asheville Civil Service Law, which

states:

             Within ten days of the receipt of notice of the decision of
             the [Asheville Civil Service] Board, either party may
             appeal to the Superior Court Division of the General Court
             of Justice for Buncombe County for a trial de novo. The
             appeal shall be effected by filing with the Clerk of the
             Superior Court of Buncombe County a petition for trial in
             superior court, setting out the fact[s] upon which the
             petitioner relies for relief. If the petitioner desires a trial
             by jury, the petition shall so state. Upon the filing of the
             petition, the Clerk of the Superior Court shall issue a civil
             summons as in [a] regular civil action, and the sheriff of

                                            -3-
                              CITY OF ASHEVILLE V. FROST

                                    Opinion of the Court



             Buncombe County shall serve the summons and petition on
             all parties who did not join in the petition for trial. It shall
             be sufficient service upon the City for the sheriff to serve
             the petition and summons upon the clerk of the City.
             Therefore, the matter shall proceed to trial as any other
             civil action.

Act of Aug. 3, 2009, ch. 401, sec. 7, 2009 N.C. Sess. Laws 780, 784 (captioned “An Act

to Revise the Laws Relating to the Asheville Civil Service Board”).

      The City argues that the General Assembly intended only the petitioner to

have the right to a jury trial because section 8(g) says that, “[i]f the petitioner desires

a trial by jury, the petition shall so state.” The City maintains that this specific

instruction for how a petitioner can exercise the right to a jury trial without an

equally specific instruction for a respondent implies that a respondent does not have

the right to a jury trial. This conclusion might make sense if section 8(g) said, for

example, that “the petitioner has the right to a jury trial.” Then we might infer that,

by expressly saying that one party has the right, section 8(g) was implying that the

other party does not. But the sentence in question does not say that. It says only

that, “[i]f the petitioner desires a trial by jury, the petition shall so state.” In other

words, it says how a petitioner can request a jury trial. One can, of course, infer that

a petitioner has the right to a jury trial; it would not make any sense to specify how

to assert a right that does not exist. But it is wrong to infer the opposite—that is, to

infer that a respondent lacks the right to a jury trial—from the fact that this sentence

speaks only about a petitioner.



                                            -4-
                             CITY OF ASHEVILLE V. FROST

                                   Opinion of the Court



      When read in its statutory context, moreover, this sentence does not indicate

that the right belongs to a petitioner only. In interpreting a statute, a court must

consider the statute as a whole and determine its meaning by reading it in its proper

context and giving its words their ordinary meaning. See State v. Jones, 305 N.C.

520, 531, 290 S.E.2d 675, 681 (1982). Within section 8(g), the sentence that requires

a petitioner to request a jury trial in its petition sits in the middle of three other

sentences about the petition. The sentence right before the sentence in question tells

the petitioner how to file the appeal and what to include in the petition. The two

sentences right after the sentence in question describe how parties will be served with

the petition and the accompanying summons. So it makes sense that the sentence in

question is likewise about—and only about—the petitioner and the petition.

Conversely, it would not make sense, given where the sentence appears in section

8(g), to say anything about a respondent, a respondent’s pleading, or a respondent’s

demand for a jury trial. It is no surprise, then, that this sentence says nothing about

how a respondent can request a jury trial, and it would be illogical to infer from this

sentence that a respondent does not have the right to a jury trial.

      Of course, it is not enough to say that a respondent is not barred from having

the right to a jury trial. For Officer Frost to prevail in this appeal, the law must

actually confer that right on a respondent. As we have already said, the parties agree

(and they are correct in agreeing) that there is no constitutional right to a jury trial

in this case. So Officer Frost must have a statutory right to a jury trial in order to

                                           -5-
                               CITY OF ASHEVILLE V. FROST

                                     Opinion of the Court



prevail.

         And he does. Considering section 8(g) as a whole and reading its sentences in

context with one another, section 8(g) effectively grants a respondent the right to a

jury trial.

         The final sentence of section 8(g) states that “the matter shall proceed to trial

as any other civil action.” A civil action is governed by the North Carolina Rules of

Civil Procedure, so section 8(g) incorporates, among other things, Rule 38(b) of those

Rules.     Rule 38(b) does not confer any substantive right to a jury trial in any

particular case; that right must come from somewhere else. But under Rule 38(b),

the right to a jury trial is generally determined by the type of issue that a lawsuit

presents, not by which party is requesting the jury trial. See N.C. R. Civ. P. 38(b)

(“Any party may demand a trial by jury of any issue triable of right by a jury . . . .”

(emphasis added)).

         Section 8(g) indicates that issues arising in section 8(g) appeals are indeed

issues on which a party may demand a jury trial. As we have already discussed, by

saying that, “[i]f the petitioner desires a trial by jury, the petition shall so state,”

section 8(g) makes it clear that a petitioner has the right to a jury trial. Because

section 8(g) allows “either party” to appeal an Asheville Civil Service Board decision,

the petitioner in any given appeal could be either the City or the employee. The issue

being appealed could therefore be an issue that either the City or the employee wishes



                                             -6-
                             CITY OF ASHEVILLE V. FROST

                                  Opinion of the Court



to appeal. This means that any issue related to an Asheville Civil Service Board

decision is an “issue triable of right by a jury” in an appeal to superior court. Under

Rule 38(b), moreover, “[a]ny party may demand a trial by jury of any issue triable of

right by a jury.” (Emphasis added.)

      Thus, a respondent, just as much as a petitioner, may demand a jury trial in a

superior court appeal of an Asheville Civil Service Board decision. We therefore

reverse the decision of the Court of Appeals and remand this case to the Court of

Appeals for further remand to the superior court for proceedings not inconsistent with

this opinion.

      REVERSED AND REMANDED.




                                          -7-